                         Case 17-10229-CSS              Doc 1006          Filed 03/19/19    Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------------x
                                                                      :   Chapter 11
         In re:                                                       :
                                                                      :   Case No. 17-10229 (CSS)
         THE WET SEAL, LLC, et al.,                                   :
                                                                      :   (Jointly Administered)
                            1
                  Debtors.                                            :
                                                                      :   Ref. Docket No. 981
         -------------------------------------------------------------x

                  INITIAL ORDER (I) APPROVING THE DISMISSAL OF THE DEBTORS’
                    CHAPTER 11 CASES; (II) ESTABLISHING PROCEDURES FOR THE
                       ALLOWANCE AND PAYMENT OF PROFESSIONALS FEES
                              AND (III) GRANTING RELATED RELIEF

                 Upon the motion (the “Motion”)2 of the Debtors for entry of an order, pursuant to

         sections 105(a), 305, 349, 363(b)(1), 507(a), 554(a) 726 and 1112(b) of title 11 of the United

         States Code (the “Bankruptcy Code”), Rules 1017, 2002, 3003, and 6007 of the Federal Rules of

         Bankruptcy Procedures (the “Bankruptcy Rules”), and Rule 1017-2 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), dismissing the Chapter 11 Cases and granting related relief; and

         this Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

         28 U.S.C. § 1334; and consideration of the Motion and the relief requested therein being a core

         proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this district pursuant to

         28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion having been given

         under the particular circumstances; and it appearing that no other or further notice is necessary;

         and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their


         1
                 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
         number are as follows: The Wet Seal, LLC (2741); The Wet Seal Gift Card, LLC (3286); Mador Financing, LLC
         (1377). The Debtors’ mailing address is 6789 Quail Hill Parkway, PMB 733, Irvine, California 92603.
         2
                 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
01:24272145.2
                         Case 17-10229-CSS        Doc 1006      Filed 03/19/19     Page 2 of 4



         estates, their creditors, and other parties in interest; and this Court having determined that the

         legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         and upon all the proceedings had before this Court; and after due deliberation thereon; and good

         and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.        The Motion is GRANTED as set forth herein.

                2.        All of the Debtors’ executory contracts and leases, to the extent not rejected by

         prior Court order or having expired by their own terms, shall be deemed rejected as of the date of

         entry of this Order.

                3.        Notwithstanding any provisions of the Interim Compensation Order to the

         contrary, all Professionals that have not obtained entry of a final order approving their fees and

         expenses shall file a final fee application for Professional Fees by April 1, 2019. Any objections

         to the Final Fee Applications shall be filed and served on counsel for the Debtors and the

         Professional submitting the application to which an objection is being filed by the fifteenth day

         after such fee statement is filed at 4:00 p.m. (Eastern Time). The Court will hold a hearing, if

         necessary, on April 25, 2019 at 3:00 p.m. (ET) to resolve any disputes related to Final Fee

         Applications.

                4.        After Final Fee Applications have been heard, allowed Professional Fees have

         been paid, and U.S. Trustee fees have been calculated and reserved in the Professional Fee

         Escrow, the Debtors shall file all monthly operating reports and pay all U.S. Trustee fees in full.

         For the avoidance of doubt, the Debtors shall pay U.S. Trustee fees on account of all

         Professional Fees disbursed in accordance with Final Fee Applications, notwithstanding that




01:24272145.2


                                                           2
                      Case 17-10229-CSS          Doc 1006      Filed 03/19/19     Page 3 of 4



         such U.S. Trustee fees may relate to disbursements made after entry of this Order or the

         Dismissal Order, as applicable.

                5.      To the extent not previously created, Debtors are authorized to establish the

         Professional Fee Escrow, in the amount of $50,000, for the purpose of funding, among other

         things, (a) fees and costs incurred by, but not yet paid to, Professionals through and including

         dismissal of these Chapter 11 Cases, (b) estimated fees and costs which will be incurred in

         connection with dissolving the Debtors’ corporate entities, including any fees owed to the

         Debtors’ Authorized Person, as applicable, (c) paying all U.S. Trustee fees in full, and (d) paying

         all costs incurred with destroying the Debtors’ Books and Records, if any. To the extent that

         there are any unused funds remaining in the Professional Fee Escrow after such fees and costs

         are incurred and paid, such funds shall be returned to the Senior Agent. In addition, until such

         time as the Senior Obligations (as defined in the Final Cash Collateral Order) have been

         indefeasibly repaid in full, the Debtors shall disburse any collections, receipts and other proceeds

         of Collateral (other than those contained in the Professional Fee Escrow in accordance with the

         terms hereof), if any, to the Senior Agent.

                6.      Pursuant to sections 105(a) and 554 of the Bankruptcy Code and Bankruptcy Rule

         6007, the Debtors are authorized, but not directed, to destroy, abandon, or otherwise dispose of

         any remaining Books and Records in their discretion, and to make all payments necessary to

         effectuate such destruction from the Professional Fee Escrow, as needed; provided that any

         documents containing personally identifiable information must be shredded.

                7.      As soon as reasonably practicable following the completion of the payment of

         U.S. Trustee’s fees, the filing of all monthly operating reports, and the establishment of the

         Professional Fee Escrow, the Debtors may file a certification (the “Certification”) of counsel


01:24272145.2


                                                          3
                       Case 17-10229-CSS          Doc 1006      Filed 03/19/19      Page 4 of 4



         requesting entry of the Dismissal Order, in the form attached hereto as Exhibit I. Among other

         things, the Certification shall verify that: (a) all quarterly fees of the U.S. Trustee have been paid

         in full; (b) allowed Professional Fees have been approved on a final basis and either paid in full

         or will be paid from the Professional Fee Escrow; (c) all monthly operating reports have been

         filed; and (d) the Professional Fee Escrow has been adequately funded to satisfy all post-

         dismissal fees and expenses incurred in connection with dissolving the Debtors’ corporate

         entities and destroying Books and Records, as applicable.

                8.      The Certification and this Order shall be served only on the Notice Parties and no

         further notice regarding the dismissal of the Chapter 11 Cases shall be required because all of the

         Debtors’ creditors have received reasonable notice of the proposed dismissal through notice of

         the hearing on the Motion.

                9.      Notwithstanding any provision of this Order to the contrary, the obligation of

         each Debtor to file a monthly operating report and to pay quarterly fees to the U.S. Trustee shall

         continue until such Debtor’s case is dismissed pursuant to the provisions of this Order.

                10.     To the extent applicable, Bankruptcy Rules 6004(h) and 6006(d) are waived and

         this Order shall be effective and enforceable immediately upon entry.

                11.     The Debtors are authorized to take any and all actions necessary to effectuate the

         relief granted pursuant to this Order.

                12.     This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation, interpretation, or enforcement of this Order.




01:24272145.2     Dated: March 19th, 2019
                                                          CHRISTOPHER S. SONTCHI
                  Wilmington, Delaware
                                                          UNITED STATES BANKRUPTCY JUDGE
                                                           4
